[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 May 19, 2006
                               No. 05-14652                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 05-00093-CV-3-MCR-EMT

REINALDO JIMENEZ-PEREZ,



                                                            Petitioner-Appellant,

                                    versus

WARDEN DONALD BAUKNECHT,

                                                           Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (May 19, 2006)

Before DUBINA, CARNES AND HULL, Circuit Judges

PER CURIAM:

     Reinaldo Jimenez-Perez (Jimenez), proceeding pro se, appeals the district
court’s denial of his 28 U.S.C. § 2241 petition for writ of habeas corpus. We

affirm.

      We review a denial of habeas relief under § 2241 de novo. Skinner v.

Wiley, 355 F.3d 1293, 1294 (11th Cir. 2004). Jimenez contends that the Bureau of

Prisons has incorrectly interpreted 18 U.S.C. § 3624(b)(1), which sets forth

guidelines for awarding service of sentence credits for good behavior. It provides:

      [A] prisoner who is serving a term of imprisonment of more than 1
      year other than a term of imprisonment for the duration of the
      prisoner’s life, may receive credit toward the service of the prisoner’s
      sentence, beyond the time served, of up to 54 days at the end of each
      year of the prisoner’s term of imprisonment, beginning at the end of
      the first year of the term, subject to determination by the Bureau of
      Prisons that, during that year, the prisoner has displayed exemplary
      compliance with institutional disciplinary regulations. . . .

18 U.S.C. § 3624(b)(1) (emphasis added).

      According to the BOP’s interpretation of 18 U.S.C. § 3624(b)(1), “term of

imprisonment” means time actually served. Therefore, an inmate may earn good

conduct time (GCT) credits based only on the time actually served and not on the

sentence imposed.

      In Brown v. McFadden, 416 F.3d 1271 (11th Cir. 2005), we considered

precisely the same argument that Jimenez makes here. Id. Brown involved a

prisoner’s challenge to the BOP’s interpretation of § 3624 based on the argument

that GCT should be calculated based on the length of the sentence imposed. Id.

                                          2
Although we noted that the district court was “arguably correct” in finding that the

plain language of § 3624 supported the BOP’s interpretation, we elected to follow

the decisions of other circuits. Id. at 1273. Those decisions held that the language

of § 3624 is ambiguous, but the BOP’s interpretation is reasonable. Id. These

were our holdings:

      (1) 18 U.S.C. § 3624(b)(1) is ambiguous and does not unambiguously
      support either argument; that a federal prisoner should get good time
      credit of 54 days for each year he is sentenced to imprisonment, or
      that a federal prisoner should get good time credit of 54 days for each
      year he actually serves in prison;

      (2) Even though the statute is ambiguous, the BOP’s interpretation of
      the statute that a federal prisoner should get good time credit of 54
      days for each year he actually serves in prison is reasonable and
      therefore is due to be affirmed; and

      (3) The rule of lenity is inapplicable because of the BOP’s reasonable
      interpretation of 18 U.S.C. § 3624(b)(1).

Id. (citations omitted).

      Jimenez contends that we should reconsider Brown in light of the Supreme

Court’s decisions in Clark v. Martinez, 543 U.S. 371, 125 S. Ct. 716,(2005), and

Leocal v. Ashcroft. 543 U.S. 1, 125 S. Ct. 377, 160 (2004). “Under the prior panel

rule, we are bound by the holdings of earlier panels unless and until they are

clearly overruled en banc or by the Supreme Court.” Swann v. S. Health Partners,

Inc., 388 F.3d 834, 837 (11th Cir. 2004). The prior panel rule applies here because



                                          3
Brown has not been overruled by an en banc panel or by the Supreme Court. See

id. Clark and Leocal were decided before Brown and cannot overrule it.

      Also, Clark and Leocal do not specifically address the issues raised by this

appeal. See Leocal, 543 U.S. at 12 n.8, 8–13, 125 S. Ct. at 384; Clark, 543 U.S. at

380, 125 S. Ct. at 724. Therefore, Brown controls, and we affirm the district court.

      AFFIRMED.




                                         4